
	
		I
		111th CONGRESS
		1st Session
		H. R. 1972
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Stupak (for
			 himself and Mr. Paulsen) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act
		  of 1968 to provide standards and procedures to guide State and local law
		  enforcement agencies and law enforcement officers during internal
		  investigations, interrogation of law enforcement officers, and administrative
		  disciplinary hearings, to ensure accountability of law enforcement officers, to
		  guarantee the due process rights of law enforcement officers, and to require
		  States to enact law enforcement discipline, accountability, and due process
		  laws.
	
	
		1.Short titleThis Act may be cited as the
			 Law Enforcement Officer’s Procedural
			 Bill of Rights Act of 2009.
		2.Findings;
			 declaration of purpose and policy
			(a)FindingsCongress
			 finds that—
				(1)a
			 significant lack of due process rights of law enforcement officers during
			 internal investigations and disciplinary proceedings has resulted in a loss of
			 confidence in these processes by many law enforcement officers, including those
			 unfairly targeted for their labor organization activities or for their
			 legitimate enforcement of the laws, demoralizing many rank and file officers in
			 communities and States;
				(2)unfair treatment
			 of officers has potentially serious long-term consequences for law enforcement
			 by potentially deterring or otherwise preventing officers from carrying out
			 their duties and responsibilities effectively and fairly in relation to law
			 enforcement and homeland security;
				(3)in light of
			 Congressional authorization of local law enforcement officers to act across
			 State lines for Homeland Security purposes during emergencies, and in
			 connection with mutual aid agreements among the States, there is a need to
			 provide stability and continuity in policing operations and safeguard the
			 rights and protections of law enforcement officers who may be called upon to
			 act beyond their local jurisdictions;
				(4)the rights of law
			 enforcement officers to engage in or refrain from political activity while
			 off-duty, or to run as candidates for public office, unless such service is
			 found to be in conflict with their service as officers, are protected by the
			 first amendment of the United States Constitution;
				(5)the lack of
			 labor-management cooperation in disciplinary matters and either the perception
			 or the actuality that officers are not treated fairly detrimentally impacts the
			 recruitment of and retention of effective officers, as potential officers and
			 experienced officers seek other careers which has serious implications and
			 repercussions for officer morale, public safety, and labor-management relations
			 and strife and can affect interstate and intrastate commerce, interfering with
			 the normal flow of commerce;
				(6)there are serious
			 implications for the public safety of the citizens and residents of the United
			 States which threatens the domestic tranquility of the United States because of
			 a lack of statutory protections to ensure—
					(A)the due process
			 rights of law enforcement officers;
					(B)fair and thorough
			 internal investigations and interrogations of and disciplinary proceedings
			 against law enforcement officers; and
					(C)effective
			 procedures for receipt, review, and investigation of complaints against
			 officers, fair to both officers and complainants; and
					(7)resolving these
			 disputes and problems and preventing the disruption of vital police services is
			 essential to the well-being of the United States and the domestic tranquility
			 of the Nation.
				(b)Declaration of
			 purpose and policyCongress declares that it is the purpose of
			 this Act and the policy of the United States to—
				(1)protect the due
			 process rights of State and local law enforcement officers and ensure equality
			 and fairness of treatment among such officers;
				(2)provide continued
			 police protection to the general public;
				(3)provide for the
			 general welfare and ensure domestic tranquility; and
				(4)prevent any
			 impediments to the free flow of commerce, under the rights guaranteed under the
			 United States Constitution and Congress’ authority thereunder.
				3.Discipline,
			 accountability, and due process rights of officersThe
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3782 et seq.) is
			 amended—
			(1)by redesignating part JJ, as added by
			 section 952 of Public Law 110–315 (relating to Loan Repayment for Prosecutors
			 and Public Defenders), as part LL, and moving such part so that such part
			 follows part KK;
			(2)in part LL, as so
			 redesignated and moved by
			 paragraph (1), by redesignating section 3001
			 as section 3021; and
			(3)by adding at the
			 end the following new part:
				
					MMDiscipline,
				accountability, and due process rights of State and local law enforcement
				officers
						3031.Discipline,
				accountability, and due process rights of State and local law enforcement
				officers
							(a)DefinitionsIn
				this section:
								(1)Disciplinary
				actionThe term disciplinary action means any
				adverse personnel action taken against a law enforcement officer in response to
				an alleged violation of any rule, regulation, policy, procedure, or directive
				by such officer, and shall include suspension, reduction in pay, rank, or other
				employment benefit, dismissal, transfer, reassignment, unreasonable denial of
				secondary employment, denial of promotion, unpaid leave from employment, or
				other adverse actions.
								(2)Disciplinary
				hearingThe term disciplinary hearing means an
				administrative hearing initiated by a law enforcement agency against a law
				enforcement officer which may result in disciplinary action.
								(3)Summary
				suspensionThe term summary suspension means the
				temporary action by a law enforcement agency of relieving a law enforcement
				officer from the active performance of law enforcement duties without a
				reduction in pay or benefits when the law enforcement agency, or an official
				within that agency, determines that there is probable cause, based upon the
				conduct of the law enforcement officer, to believe that the law enforcement
				officer poses an immediate threat to the safety of that officer, others, or the
				property of others.
								(4)InvestigationThe
				term investigation means an action taken to determine whether a
				law enforcement officer violated a rule, regulation, policy, procedure, or
				directive, which may include—
									(A)asking questions
				of any other law enforcement officer or nonlaw enforcement officer;
									(B)conducting
				observations;
									(C)asking questions
				of law enforcement officers during an on scene investigation of an officer
				involved shooting;
									(D)seizing
				property;
									(E)reviewing and
				evaluating reports, records, or other documents; and
									(F)examining physical
				evidence.
									(5)Law enforcement
				officerThe terms law enforcement officer and
				officer have the meaning given the term law enforcement
				officer in section 1204, except the term does not include a law
				enforcement officer employed by the United States, or any department, agency,
				or instrumentality thereof.
								(6)Personnel
				recordThe term personnel record means any document
				or file, whether in written or electronic form and irrespective of location,
				that has been or may be used in determining the qualifications of a law
				enforcement officer for employment, promotion, transfer, additional
				compensation, termination, or any other disciplinary action.
								(7)Public agency
				and law enforcement agencyThe terms public agency
				and law enforcement agency each have the meaning given the term
				public agency in section 1204, except the terms do not include the
				United States, or any department, agency, or instrumentality thereof.
								(8)Lie
				detectorThe term lie detector means a polygraph,
				deceptograph, voice stress analyzer, psychological stress evaluator, or any
				other similar device, whether mechanical or electrical, that is used, or the
				results of which are used, for the purpose of rendering a diagnostic opinion
				regarding the honesty or dishonesty of an individual.
								(9)Summary
				punishmentThe term summary punishment means any
				punishment imposed for a violation of law that—
									(A)does not result in
				any disciplinary action; or
									(B)has been
				negotiated and agreed upon by the law enforcement agency and the law
				enforcement officer, based upon a written waiver by the officer of the rights
				of that officer under
				subsection (h) and any other applicable
				law or constitutional provision, after consultation with the counsel or
				representative of that officer.
									(b)Applicability
								(1)In
				generalThis section sets forth the due process rights, including
				procedures, that shall be afforded a law enforcement officer who is the subject
				of an investigation or disciplinary hearing.
								(2)NonapplicabilityThis
				section does not apply in the case of—
									(A)an investigation
				of specifically alleged conduct by a law enforcement officer that, if proven,
				would constitute a violation of a statute providing for criminal penalties;
				or
									(B)a nondisciplinary
				action taken in good faith on the basis of the employment-related performance
				of law enforcement officers, and those serving in a law enforcement capacity
				holding an elected or appointed office.
									(c)Effective
				procedures for receipt, review, and investigation of complaints against law
				enforcement officers
								(1)Complaint
				processNot later than one year after the effective date of this
				section, each law enforcement agency shall adopt and comply with a written
				complaint procedure that—
									(A)authorizes persons
				from within and outside the law enforcement agency to submit written complaints
				about a law enforcement officer to—
										(i)the law
				enforcement agency employing the law enforcement officer; or
										(ii)any other law
				enforcement agency charged with investigating such complaints;
										(B)sets forth the
				procedures for the investigation and disposition of such complaints;
									(C)provides for
				public access to required forms and other information concerning the submission
				and disposition of written complaints; and
									(D)requires
				notification to the complainant in writing of the final disposition of the
				complaint and the reasons for such disposition.
									(2)Initiation of an
				investigation
									(A)In
				generalExcept as provided in
				subparagraph (B), an investigation
				based on a complaint from within or outside the law enforcement agency shall
				commence not later than 15 days after the receipt of the complaint by—
										(i)the law
				enforcement agency employing the law enforcement officer against whom the
				complaint has been made; or
										(ii)any other law
				enforcement agency charged with investigating such a complaint.
										(B)ExceptionSubparagraph (A) shall not apply
				if—
										(i)the law
				enforcement agency determines from the face of the complaint that each
				allegation does not constitute a violation of law; or
										(ii)the complainant
				fails to comply substantially with the complaint procedure of the law
				enforcement agency established under this section.
										(3)Conflict of
				interestThe complainant or victim of the alleged conduct giving
				rise to an investigation under this subsection or any other individual with a
				conflict of interest may not conduct or supervise the investigation or serve as
				an investigator.
								(d)Notice of
				Investigation
								(1)In
				generalAny law enforcement officer who is the subject of an
				investigation shall be notified of the investigation not less than 24 hours
				before the commencement of questioning or before otherwise being required to
				provide information to an investigating agency.
								(2)Contents of
				noticeNotice given under
				paragraph (1) shall include—
									(A)the nature and
				scope of the investigation;
									(B)a description of
				any allegation contained in a written complaint;
									(C)a description of
				each violation of law alleged in the complaint for which suspicion exists that
				the officer may have engaged in conduct that may subject the officer to
				disciplinary action; and
									(D)the name, rank,
				and command of the officer or any other individual who will be conducting the
				investigation.
									(e)Rights of law
				enforcement officers prior to and during questioning incidental to an
				investigationIf a law enforcement officer is subjected to
				questioning incidental to an investigation that may result in disciplinary
				action against the officer, the following minimum safeguards shall
				apply:
								(1)Counsel and
				representation
									(A)In
				generalAny law enforcement officer under investigation shall be
				entitled to effective counsel by an attorney or representation by any other
				person who the officer chooses, such as an employee representative, or both,
				immediately before and during the entire period of any questioning session,
				unless the officer consents in writing to being questioned outside the presence
				of counsel or representative.
									(B)Private
				consultationDuring the course of any questioning session, the
				officer shall be afforded the opportunity to consult privately with counsel or
				a representative, if such consultation does not repeatedly and unnecessarily
				disrupt the questioning period.
									(C)Unavailability
				of counselIf the counsel or representative of the law
				enforcement officer is not available within 24 hours of the time set for the
				commencement of any questioning of that officer, the investigating law
				enforcement agency shall grant a reasonable extension of time for the law
				enforcement officer to obtain counsel or representation.
									(2)Reasonable hours
				and timeThe interrogation shall be conducted at a reasonable
				hour, preferably at a time when the law enforcement officer is on duty, or
				during the normal waking hours for the law enforcement officer, unless the
				seriousness of the investigation requires otherwise. If the interrogation does
				occur during off-duty time of the law enforcement officer being interrogated,
				the law enforcement officer shall be compensated for any such off-duty time in
				accordance with regular department procedures.
								(3)Place of
				questioningUnless the officer consents in writing to being
				questioned elsewhere, any questioning of a law enforcement officer under
				investigation shall take place—
									(A)at the office of
				the individual conducting the investigation on behalf of the law enforcement
				agency employing the officer under investigation; or
									(B)the place at which
				the officer under investigation reports for duty.
									(4)Identification
				of questionersBefore the commencement of any questioning, a law
				enforcement officer under investigation shall be informed of—
									(A)the name, rank,
				and command of each officer or other individual who will conduct the
				questioning; and
									(B)the relationship
				between each such individual conducting the questioning and the law enforcement
				agency employing the officer under investigation.
									(5)No more than two
				questionersAll questions directed to the law enforcement officer
				under interrogation shall be asked by and through no more than two
				interrogators at one time.
								(6)Reasonable time
				periodAny questioning of a law enforcement officer under
				investigation shall be for a reasonable period of time, taking into
				consideration the gravity and complexity of the issue being investigated, and
				shall allow reasonable periods for the rest and personal necessities of the
				officer and the counsel or representative of the officer, if such person is
				present.
								(7)No threats,
				false statements, or promises to be made
									(A)In
				generalExcept as provided in subparagraph (B), the law
				enforcement officer shall not be subjected to offensive language, threats,
				misleading statements, or promises of a reward in attempts to induce the
				officer to answer any question, give any statement, or otherwise provide
				information.
									(B)ExceptionThe
				law enforcement agency employing a law enforcement officer under investigation
				may require the officer to make a statement relating to the investigation by
				explicitly threatening disciplinary action, including termination, only
				if—
										(i)the officer has
				received a written grant of use and derivative use immunity or transactional
				immunity by a person authorized to grant such immunity; and
										(ii)the statement
				given by the law enforcement officer under such an immunity may not be used in
				any subsequent criminal proceeding against that officer.
										(8)CoercionNo
				statement made during interrogation by a law enforcement officer under duress,
				coercion, or threat shall be admissible in any subsequent civil proceeding
				against that officer.
								(9)Criminal
				chargesIf prior to or during the interrogation of a law
				enforcement officer it is deemed that the officer may be charged with a
				criminal offense, the officer shall be immediately informed of his or her
				constitutional rights, and shall be entitled to counsel. Disciplinary action
				based solely on criminal charges shall not be made final until the criminal
				investigation of such charges has been completed, and all court proceedings are
				concluded.
								(10)Recording
									(A)In
				generalAll questioning of a law enforcement officer under an
				investigation shall be recorded in full, in writing or by electronic device,
				and a copy of the transcript shall be provided to the officer under
				investigation, free of charge, before any subsequent period of questioning or
				the filing of any charge against that officer.
										(i)Except as provided
				in
				clause (ii) a transcribed copy
				of any notes made by a stenographer and any reports of complaints made by
				investigators or other persons, shall be made available to the law enforcement
				officer.
										(ii)Clause
				(i) does not apply if the notes or reports have been deemed to
				be confidential by the investigating agency. No notes or reports that have been
				deemed to be confidential may be included in the officer’s personnel
				file.
										(B)Separate
				recordingTo ensure the accuracy of the recording, an officer may
				utilize a separate electronic recording device, and a copy of any such
				recording (or the transcript) shall be provided to the public agency conducting
				the questioning, if that agency so requests.
									(11)Use of honesty
				testing devices
									(A)No law enforcement
				officer under investigation may be compelled to submit to the use of a lie
				detector, as defined in section 2 of the Employee Polygraph Protection Act of
				1988 (29 U.S.C. 2001).
									(B)No disciplinary
				action or other recrimination shall be taken against a law enforcement officer
				for refusing to submit to a lie detector test, nor shall any comment regarding
				an officer’s decision to submit to or refuse such a test be entered in the
				investigator’s notes or in any other file or document, nor shall any testimony
				or evidence regarding such a decision by an officer be admissible at a
				subsequent hearing, trial, or proceeding, whether judicial or
				administrative.
									(12)Use of the
				mediaThe employer shall not cause the law enforcement officer
				under interrogation to be subjected to visits by the press or news media
				without the express consent of the officer, nor shall the name, home address,
				or photograph of the officer be given to the press or news media without the
				officer’s express consent.
								(f)Notice of
				investigative findings and disciplinary recommendation and opportunity To
				submit a written response
								(1)NoticeExcept
				as provided in
				paragraph (3), not later than 15 days
				after the conclusion of an investigation under this subsection, the person in
				charge of the investigation or the designee of that person shall notify the law
				enforcement officer who was the subject of the investigation, in writing, of
				the investigative findings and any recommendations for disciplinary
				action.
								(2)Opportunity to
				submit written response
									(A)In
				generalNot later than 30 days after receipt of a notification
				under
				paragraph (1), and before the filing of
				any charge seeking the discipline of such officer or the commencement of any
				disciplinary proceeding under
				subsection (g), the law enforcement
				officer who was the subject of the investigation may submit a written response
				to the findings and recommendations included in the notification.
									(B)Contents of
				responseThe response submitted under
				subparagraph (A) may include
				references to additional documents, physical objects, witnesses, or any other
				information that the law enforcement officer believes may provide exculpatory
				evidence.
									(3)ExceptionsPermissible exceptions to
				paragraph (1) are as follows:
									(A)If the act,
				omission, or other allegation of misconduct is also the subject of a criminal
				investigation or prosecution, the time during which the criminal investigation
				or prosecution is pending shall be extended until 30 days after the completion
				of such investigation or prosecution.
									(B)If the law
				enforcement officer voluntarily waives the 15-day period in writing, the time
				period shall be extended for the period of time specified in the written
				waiver.
									(C)If the
				investigation is a multi-jurisdictional investigation that requires a
				reasonable extension for coordination of the involved agencies.
									(D)If the law
				enforcement officer who is being investigated is incapacitated or is otherwise
				unavailable.
									(E)If the
				investigation involves an allegation of workers’ compensation fraud on the part
				of the law enforcement officer.
									(g)Disciplinary
				hearing
								(1)Notice of
				opportunity for hearingExcept in a case of summary punishment or
				summary suspension (subject to
				subsection (i) or (j), respectively),
				before the imposition of any disciplinary action the law enforcement agency
				shall notify the officer that the officer is entitled to a due process hearing
				by an independent and impartial hearing officer or board.
								(2)Requirement of
				determination of violationNo disciplinary action may be taken
				against a law enforcement officer unless an independent and impartial hearing
				officer or board determines, after a hearing and in accordance with the
				requirements of this subsection, that the law enforcement officer committed a
				violation of a rule, regulation, policy, procedure, or directive.
								(3)Time
				limitNo disciplinary charge may be brought against a law
				enforcement officer unless—
									(A)the charge is
				filed not later than the earlier of—
										(i)1
				year after the date on which the law enforcement agency filing the charge had
				knowledge or reasonably should have had knowledge of an alleged violation of a
				rule, regulation, policy, procedure, or directive; or
										(ii)90 days after the
				commencement of an investigation; or
										(B)the requirements
				of this paragraph are waived in writing by the officer or the counsel or
				representative of the officer.
									(4)Notice of
				hearingUnless waived in writing by the officer or the counsel or
				representative of the officer, not later than 30 days after the filing of a
				disciplinary charge against a law enforcement officer, the law enforcement
				agency filing the charge shall provide written notification to the law
				enforcement officer who is the subject of the charge, of—
									(A)the date, time,
				and location of any disciplinary hearing, which shall be scheduled in
				cooperation with the law enforcement officer, or the counsel or representative
				of the officer, and which shall take place not earlier than 30 days and not
				later than 60 days after notification of the hearing is given to the law
				enforcement officer under investigation;
									(B)the name and
				mailing address of the independent and impartial hearing officer, or the names
				and mailing addresses of the independent and impartial hearing board members;
				and
									(C)the name, rank,
				command, and address of the law enforcement officer prosecuting the matter for
				the law enforcement agency, or the name, position, and mailing address of the
				person prosecuting the matter for a public agency, if the prosecutor is not a
				law enforcement officer.
									(5)Access to
				documentary evidence and investigative fileUnless waived in
				writing by the law enforcement officer or the counsel or representative of that
				officer, not later than 15 days before a disciplinary hearing described in this
				subsection, the law enforcement officer shall be provided with—
									(A)a copy of the
				complete file of the pre-disciplinary investigation; and
									(B)access to and, if
				so requested, copies of all documents, including transcripts, records, written
				statements, written reports, analyses, and electronically recorded information
				that—
										(i)contain
				exculpatory information;
										(ii)are intended to
				support any disciplinary action; or
										(iii)are to be
				introduced in the disciplinary hearing.
										(6)Examination of
				physical evidenceUnless waived in writing by the law enforcement
				officer or the counsel or representative of that officer—
									(A)not later than 15
				days before a disciplinary hearing, the prosecuting agency shall notify the law
				enforcement officer or the counsel or representative of that officer of all
				physical, nondocumentary evidence; and
									(B)not later than 15
				days before a disciplinary hearing, the prosecuting agency shall provide a
				reasonable date, time, place, and manner for the law enforcement officer or the
				counsel or representative of the law enforcement officer to examine the
				evidence described in
				subparagraph (A).
									(7)Identification
				of witnessesUnless waived in writing by the law enforcement
				officer or the counsel or representative of the officer, not later than 15 days
				before a disciplinary hearing, the prosecuting agency shall notify the law
				enforcement officer or the counsel or representative of the officer, of the
				name and address of each witness for the law enforcement agency employing the
				law enforcement officer.
								(8)RepresentationDuring
				a disciplinary hearing, the law enforcement officer who is the subject of the
				hearing shall be entitled to due process, including—
									(A)the right to be
				represented by counsel or a representative of the officer’s choosing;
									(B)the right to
				confront and examine all witnesses against the officer; and
									(C)the right to call
				and examine witnesses on behalf of the officer.
									(9)Hearing board
				and procedure
									(A)In
				generalA State or local government agency, other than the law
				enforcement agency employing the officer who is subject of the disciplinary
				hearing, shall—
										(i)determine the
				composition of an independent and impartial disciplinary hearing board;
										(ii)appoint an
				independent and impartial hearing officer; and
										(iii)establish such
				procedures as may be necessary to comply with this section.
										(B)Peer
				representation on disciplinary hearing boardA disciplinary
				hearing board that includes employees of the law enforcement agency employing
				the law enforcement officer who is the subject of the hearing, shall include
				not less than 1 law enforcement officer of equal or lesser rank to the officer
				who is the subject of the hearing.
									(10)Summonses and
				subpoenas
									(A)In
				generalThe disciplinary hearing board or independent hearing
				officer—
										(i)shall have the
				authority to issue summonses or subpoenas, on behalf of—
											(I)the law
				enforcement agency employing the officer who is the subject of the hearing;
				or
											(II)the law
				enforcement officer who is the subject of the hearing; and
											(ii)upon written
				request of either the agency or the officer, shall issue a summons or subpoena,
				as appropriate, to compel the appearance and testimony of a witness or the
				production of documentary evidence.
										(B)Effect of
				failure to comply with summons or subpoenaWith respect to any
				failure to comply with a summons or a subpoena issued under
				subparagraph (A)—
										(i)the disciplinary
				hearing officer or board shall petition a court of competent jurisdiction to
				issue an order compelling compliance; and
										(ii)subsequent
				failure to comply with such a court order issued pursuant to a petition under
				clause (i) shall—
											(I)be subject to
				contempt of a court proceedings according to the laws of the jurisdiction
				within which the disciplinary hearing is being conducted; and
											(II)result in the
				recess of the disciplinary hearing until the witness becomes available to
				testify and does testify or is held in contempt.
											(11)Closed
				hearingA disciplinary hearing shall be closed to the public
				unless the law enforcement officer who is the subject of the hearing requests,
				in writing, that the hearing be open to specified individuals or to the general
				public.
								(12)RecordingAll
				aspects of a disciplinary hearing, including pre-hearing motions, shall be
				recorded by electronic media or transcription.
								(13)Sequestration
				of witnessesEither side in a disciplinary hearing may move for
				and be entitled to sequestration of witnesses.
								(14)Testimony under
				oathThe hearing officer or board shall administer an oath or
				affirmation to each witness, who shall testify subject to the laws of perjury
				of the State in which the disciplinary hearing is being conducted.
								(15)Final decision
				on each charge
									(A)In
				generalAt the conclusion of the presentation of all the evidence
				and after oral or written argument, the hearing officer or board shall
				deliberate and render a written final decision on each charge.
									(B)Final decision
				isolated to charge broughtThe hearing officer or board may not
				find that the law enforcement officer who is the subject of the hearing is
				liable for disciplinary action for any violation, as to which the officer was
				not charged.
									(16)Burden of
				persuasion and standard of proofThe burden of persuasion or
				standard of proof of the prosecuting agency shall be—
									(A)by clear and
				convincing evidence as to each charge alleging false statement or
				representation, fraud, dishonesty, deceit, moral turpitude, or criminal
				behavior on the part of the law enforcement officer who is the subject of the
				charge; and
									(B)by a preponderance
				of the evidence as to all other charges.
									(17)Factors of just
				cause to be considered by the hearing officer or boardA law
				enforcement officer who is the subject of a disciplinary hearing shall not be
				found guilty of any charge or subjected to any disciplinary action unless the
				disciplinary hearing board or independent hearing officer finds that—
									(A)the officer who is
				the subject of the charge could reasonably be expected to have had knowledge of
				the probable consequences of the alleged conduct set forth in the charge
				against the officer;
									(B)the rule,
				regulation, policy, procedure, or directive that the officer who is the subject
				of the charge allegedly violated is reasonable;
									(C)the charging
				party, before filing the charge, made a reasonable, fair, and objective effort
				to discover whether the officer did in fact violate the rule, regulation,
				policy, procedure, or directive as charged;
									(D)the charging party
				did not conduct the investigation arbitrarily or unfairly, or in a
				discriminatory manner, against the officer who is the subject of the charge,
				and the charge was brought in good faith; and
									(E)the proposed
				disciplinary action reasonably relates to the seriousness of the alleged
				violation and to the record of service of the officer who is the subject of the
				charge.
									(18)Finding of no
				violationIf the officer who is the subject of the disciplinary
				hearing is found not to have committed the alleged violation—
									(A)the matter is
				concluded;
									(B)no disciplinary
				action may be taken against the officer;
									(C)the personnel file
				of that officer may not contain any reference to the charge for which the
				officer was found not guilty; and
									(D)any pay and
				benefits lost or deferred during the pendency of the disposition of the charge
				shall be restored to the officer as though no charge had ever been filed
				against the officer, including salary or regular pay, vacation, holidays,
				longevity pay, education incentive pay, shift differential, uniform allowance,
				lost overtime, other premium pay opportunities, medical expenses, lost pension,
				and lost promotional opportunities.
									(19)Finding of a
				violation
									(A)In
				generalIf the officer who is the subject of the charge is found
				to have committed the alleged violation, the hearing officer or board shall
				make a written recommendation of a penalty to the law enforcement agency
				employing the officer or any other governmental entity that has final
				disciplinary authority, as provided by applicable State or local law.
									(B)PenaltyThe
				employing agency or other governmental entity may not impose a penalty greater
				than the penalty recommended by the hearing officer or board.
									(20)Appeal
									(A)In
				generalAny officer who has been found to have committed an
				alleged violation shall have 30 days to make an appeal from a final decision of
				a hearing officer or hearing board to a court of competent jurisdiction or to
				an independent neutral arbitrator to the extent available in any other
				administrative proceeding under applicable State or local law, or a collective
				bargaining agreement.
									(B)Evidentiary
				proceduresAny administrative hearing under this section shall
				follow applicable evidentiary procedures provided under State law.
									(h)Waiver of
				rights
								(1)In
				generalAn officer who is notified that the officer is under
				investigation or is the subject of a charge may, after such notification, waive
				any right or procedure guaranteed by this section.
								(2)Written
				waiverA written waiver under this subsection shall be—
									(A)in writing;
				and
									(B)signed by—
										(i)the officer, who
				shall have consulted with counsel or a representative before signing any such
				waiver; or
										(ii)the counsel or
				representative of the officer, if expressly authorized by
				subsection (g).
										(i)Summary
				punishmentNothing in this section shall preclude a public agency
				from imposing summary punishment.
							(j)Summary
				suspensionNothing in this section shall be construed to preclude
				a law enforcement agency from imposing a summary suspension on a law
				enforcement officer, except that any such suspension shall—
								(1)be followed by a
				hearing in accordance with the requirements of
				subsection (g); and
								(2)not deprive the
				affected officer of any pay or benefit.
								(k)Retaliation for
				exercising rightsThere shall be no imposition of, or threat of,
				disciplinary action or other penalty against a law enforcement officer for the
				exercise of any right provided to the officer under this section.
							(l)Other remedies
				not impairedNothing in this section may be construed to impair
				any other right or remedy that a law enforcement officer may have under any
				constitution, statute, ordinance, order, rule, regulation, procedure, written
				policy, collective bargaining agreement, or any other source.
							(m)Declaratory or
				injunctive reliefA law enforcement officer who is aggrieved by a
				violation of, or is otherwise denied any right afforded by, the Constitution of
				the United States, a State constitution, this section, or any administrative
				rule or regulation promulgated pursuant thereto, may file suit in any Federal
				or State court of competent jurisdiction for declaratory or injunctive relief
				to prohibit the law enforcement agency from violating or otherwise denying such
				right, and such court shall have jurisdiction, for cause shown, to restrain
				such a violation or denial.
							(n)Personnel
				files
								(1)Except for
				administrative purposes and purposes of departmental evaluation, personnel
				files of law enforcement officers shall be sealed. Information contained in a
				law enforcement officer’s personnel file shall be considered privileged.
								(2)(A)Except as provided in
				subparagraph (B), no law enforcement
				officer shall have any comment adverse to his interest entered in his personnel
				file, or any other file used for any personnel purposes by his employer,
				without the law enforcement officer having first read and signed the instrument
				containing the adverse comment, indicating that he or she is aware of such
				comment.
									(B)If a law enforcement officer refuses
				to read or sign an instrument as described in
				subparagraph (A), the officer’s
				refusal shall be noted in writing on the instrument, the instrument shall be
				signed or initialed by another officer who witnessed the law enforcement
				officer’s refusal, and the instrument shall be entered in the appropriate
				personnel or other file.
									(3)A law enforcement
				officer shall have 30 days within which to file a written response to any
				adverse comment entered in his personnel file. Such written response shall be
				attached to, and shall accompany, the adverse comment, and shall be available
				for the purpose of any review or possible appeal.
								(4)Every law
				enforcement department shall, upon the request of a law enforcement officer,
				permit the officer to inspect personnel files that are used or have been used
				to determine the officer’s qualifications for employment, evaluation,
				promotion, additional compensation, or termination or other disciplinary
				action. Such inspection shall be permitted during usual business hours, with no
				loss of compensation to the officer.
								(5)Each employer
				shall keep each law enforcement officer’s personnel file or a true and correct
				copy thereof as long as the officer is still an active employee of the
				employer, and shall make the file or copy thereof available within a
				twenty-four hour period of time after a request therefore by the
				officer.
								(6)If, after a law
				enforcement officer has examined his or her personnel file, the officer
				believes that any portion of the material is mistakenly or unlawfully placed in
				the file, the officer may request, in writing, that the mistaken or unlawful
				portion be corrected or deleted. Any request made pursuant to this paragraph
				shall include a statement by the officer describing the corrections or
				deletions requested and the reasons supporting those corrections or deletions.
				A statement submitted pursuant to this paragraph shall become part of the
				personnel file of the officer.
								(7)Within 30 days
				after receipt of a request under
				paragraph (6), the employer shall
				either grant the officer’s request or notify the officer of the decision to
				deny the request. If the employer denies the request, in whole or in part, the
				employer shall provide to the officer, in writing, the reasons for denying the
				request, and that written statement shall become part of the personnel file of
				the officer.
								(8)A law enforcement
				officer shall not have access to information in the personnel records of the
				officer if the information—
									(A)relates to the
				investigation of alleged conduct that, if proven, would constitute or have
				constituted a definite violation of a statute providing for criminal penalties,
				but as to which no formal charge was brought;
									(B)contains letters
				of reference for the officer;
									(C)contains any
				portion of a test document other than the results;
										(i)is of a personal nature about
				another officer, and if disclosure of that information in nonredacted form
				would constitute a clearly unwarranted intrusion into the privacy rights of
				that other officer; or
										(D)is relevant to any
				pending claim brought by or on behalf of the officer against the employing
				agency of that officer that may be discovered in any judicial or administrative
				proceeding between the officer and the employer of that officer.
									(o)Protection of
				personal records and personal property
								(1)No law enforcement
				officer shall be required as a condition of employment by his or her employing
				law enforcement department or other public agency to consent to the use of his
				or her photograph or identity as a law enforcement officer on the Internet for
				any purpose if that officer reasonably believes that the disclosure may result
				in threat, harassment, intimidation, or harm to that officer or his or her
				family.
								(2)For purposes of
				job assignment or other personnel action, no law enforcement officer shall be
				required or requested to disclose any item of his property, income, assets,
				source of income, debts, or personal or domestic expenditures (including those
				of any member of his family or household) unless such information—
									(A)is obtained or
				required under State law or proper legal procedure;
									(B)tends to indicate
				a conflict of interest with respect to the performance of the officer’s
				official duties; or
									(C)is necessary for
				the employing agency to ascertain the desirability of assigning the law
				enforcement officer to a specialized unit in which there is a strong
				possibility that bribes or other improper inducements may be offered.
									(3)No law enforcement
				department shall deny or refuse to any law enforcement officer the rights and
				protections guaranteed to the officer by this section.
								(p)Court of
				jurisdiction; Judicial enforcement
								(1)The appropriate
				State court in the State in which a law enforcement department is located shall
				have original jurisdiction over any proceeding brought by any law enforcement
				officer against any law enforcement department for alleged violations of this
				section. Nothing in this subsection shall be construed, by reason of a claim
				arising under this section, to deny to the courts of the United States
				supplemental jurisdiction over any Federal law claim for which such courts have
				jurisdiction under section 1367 of title 28, United States Code, or any other
				provision of law.
								(2)In any case where
				the court finds that a law enforcement department has violated any of the
				provisions of this section, the court shall render appropriate injunctive or
				other relief to remedy the violation and to prevent future violations of a like
				or similar nature, including the granting of a temporary restraining order,
				preliminary, or permanent injunction prohibiting the law enforcement department
				from taking any disciplinary action against the law enforcement officer,
				attorney fees, and any other remedies deemed appropriate by the court.
								(3)If the court finds
				that a bad faith or frivolous denial of rights, or a malicious filing for an
				improper purpose, has been brought pursuant to this section, the court may
				order sanctions against the offending party, the party’s attorney, or both.
				Such sanctions may include reasonable expenses incurred by the opposing party
				(including attorney’s fees), as the court deems appropriate. Nothing in this
				paragraph is intended to subject actions or filings under this section to rules
				or standards that are different from those applicable to other civil actions or
				filings. Any law enforcement department which has adopted, through the action
				of its governing body or its official designee, any procedure which provides to
				law enforcement officers, at a minimum, the same rights and protections as
				provided pursuant to this section shall not be subject to this section with
				regard to such a procedure.
								(4)Nothing in this
				section shall in any way be construed to limit the use of any public safety
				agency or any law enforcement officer in the fulfilling of mutual aid
				agreements with other jurisdictions or agencies, nor shall this section be
				construed in any way to limit any jurisdictional or interagency cooperation
				under any circumstances where such activity is deemed necessary or desirable by
				the jurisdictions or the agencies involved.
								(q)Law enforcement
				agencies right To protect crime scenes
								(1)Every law
				enforcement agency is entitled to protect the integrity of their crime scene
				investigation.
								(2)A law enforcement
				agency has the right, when a law enforcement officer’s attorney is present, to
				prohibit the officer and attorney from entering the actual crime scene so that
				evidence is not disturbed.
								(r)States’
				rightsNothing in this section may be construed—
								(1)to preempt any
				State or local law, or any provision of a State or local law, in effect on the
				date of enactment of the Law Enforcement
				Officer’s Procedural Bill of Rights Act of 2009, that confers a
				right or a protection that equals or exceeds the right or protection afforded
				by this section; or
								(2)to prohibit the
				enactment of any State or local law that confers a right or protection that
				equals or exceeds a right or protection afforded by this section.
								(s)Collective
				bargaining agreementsNothing in this section may be construed
				to—
								(1)preempt any
				provision in a mutually agreed-upon collective bargaining agreement, in effect
				on the date of enactment of the Law
				Enforcement Officer’s Procedural Bill of Rights Act of 2009, that
				provides for substantially the same or a greater right or protection afforded
				under this section; or
								(2)prohibit the
				negotiation of any additional right or protection for an officer who is subject
				to any collective bargaining
				agreement.
								.
			4.Prohibition of
			 Federal control over State and local criminal justice agenciesNothing in this Act shall be construed to
			 authorize any department, agency, officer, or employee of the United States to
			 exercise any direction, supervision, or control of any police force or any
			 criminal justice agency of any State or any political subdivision
			 thereof.
		5.Effective
			 dateThe amendments made by
			 this Act shall take effect with respect to each State on the earlier of—
			(1)the date that is 2
			 years after the date of enactment of this Act; or
			(2)the last day of
			 the second legislative session of the State that begins on or after the date of
			 enactment of this Act.
			
